Exhibit 10.2

NEITHER THIS NOTE NOR THE SECURITIES ISSUABLE UPON CONVERSION OR EXERCISE OF
THESE SECURITIES HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE BORROWERS.

UNLESS PERMITTED UNDER CANADIAN SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THE SECURITY BEFORE APRIL 12, 2008.

 

No. SCN - 1

  Up to $5,000,000   Original Issue Date: December 11, 2007

WORLD HEART CORPORATION

WORLD HEART INC.

8% SECURED CONVERTIBLE PROMISSORY NOTE

FOR VALUE RECEIVED, World Heart Corporation, a Canadian corporation (the
“Company”), and World Heart Inc., a Delaware corporation and wholly-owned
subsidiary of the Company (“WHI”), as co-borrowers (each referred to herein as a
“Borrower” and together the “Borrowers”), jointly and severally, promise to pay
to the order of ABIOMED, Inc., a Delaware corporation, or its registered assigns
(the “Investor”), the principal amount outstanding on this note from time to
time, up to a maximum principal amount of $5,000,000, on the earliest of (a) the
date on or after the Maturity Date (as defined below) on which demand for
payment is made by the Investor; (b) the date on which this 8% Secured
Convertible Promissory Note (this “Note”) is required to be repaid as provided
hereunder; or (c) the Final Maturity Date (as defined below) (such earliest date
of payment, the “Required Payment Date”), and to pay interest to the Investor on
the principal amount of this Note outstanding from time to time in accordance
with the provisions hereof. The principal amount outstanding under this Note on
the date hereof is $1,000,000 and upon the Second Closing, (as defined in the
Purchase Agreement (as defined below)) an additional $4,000,000 of principal
shall be advanced by Investor to Borrowers. In the event that the Second Closing
does not occur for any reason, for all purposes of this Note, including without
limitation the conversion provisions, the principal amount of the Note shall be
no greater than $1,000,000. Any amounts on this Note which are not paid when



--------------------------------------------------------------------------------

due shall bear interest at the rate equal to the lower of 15% per annum and the
maximum lawful rate authorized under applicable law (the “Maximum Rate”) from
the due date thereof until the same is paid. This Note is subject to the
following additional provisions:

1. Definitions. In addition to the terms defined elsewhere in this Note:
(a) capitalized terms that are used but not otherwise defined herein have the
meanings given to such terms in the Note Purchase Agreement, dated as of
December 11, 2007, among the Company, WHI and the Investor (as amended,
supplemented or otherwise modified from time to time, the “Purchase Agreement”),
and (b) the following terms have the meanings indicated below:

“Adjusted Conversion Price” shall have the meaning set forth in Section 9(d).

“Bankruptcy Event” means any of the following events: (a) the Company or any
Subsidiary commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Subsidiary thereof; (b) there is commenced against the Company or
any Subsidiary any such case or proceeding that is not dismissed within 75 days
after commencement; (c) the Company or any Subsidiary is adjudicated by a court
of competent jurisdiction insolvent or bankrupt or any order of relief or other
order approving any such case or proceeding is entered; (d) the Company or any
Subsidiary suffers any appointment of any custodian or the like for it or any
substantial part of its property that is not discharged or stayed within
75 days; (e) under applicable law the Company or any Subsidiary makes a general
assignment for the benefit of creditors; (f) the Company or any Subsidiary fails
to pay, states that it is unable to pay or is unable to pay, its debts generally
as they become due; or (g) the Company or any Subsidiary, by any act or failure
to act, expressly indicates its consent to, approval of or acquiescence in any
of the foregoing or takes any corporate or other action for the purpose of
effecting any of the foregoing.

“Change of Control” means the occurrence of any of the following in one or a
series of related transactions: (i) any transaction or series of related
transactions to which the Company is party (including, without limitation, any
stock acquisition, recapitalization, reorganization, share exchange, merger or
consolidation) resulting in the holders of the voting securities of the Company
outstanding immediately prior thereto, as a result of shares of the Company held
by such holders prior thereto, holding less than fifty percent (50%) of the
total voting power represented by the voting securities of the surviving entity
outstanding immediately after such transaction or series of transactions, other
than any stock sale or convertible debt issuance for capital raising purposes so
long as (a) no single investor or group of affiliated investors, except for
Special Situations Funds, gains control of fifty percent (50%) or more of the
total voting power of the Company as a result of such financing and (b) none of
the following competitors of Abiomed (Thoratec Corporation, Levatronix,
Datascope, Arrow International, CardiacAssist, Inc., JarvikHeart, Syncardia
Systems, MicroMed Technology and Ventracor), together with any affiliates, gains
control of more than 20% of the Company or the surviving corporation as a result
of such financing (a “Sale Transaction”), (ii) a Fundamental Transaction (as
defined in Section 9(c)); (iii) the sale, without the consent of Investor, of
all or a material portion of the Company’s or any Subsidiary’s assets in one or
a series of related transactions, including, without limitation, the sale of any
of the following product lines: Novacor I, Novacor II, Levacor and MiVAD (an
“Asset Sale Transaction”); (iv) any transaction resulting in the Company

 

2



--------------------------------------------------------------------------------

owning less than 100% of the outstanding equity of WHI (a “WHI Sale”);
(v) consummation of a “Rule 13e-3 transaction” as defined in Rule 13e-3 under
the Exchange Act with respect to the Company, or (vi) the execution by the
Company or its controlling shareholders of an agreement providing for or
reasonably likely to result in any of the foregoing events. Notwithstanding
anything to the contrary in any of the Transaction Documents, neither the
Reincorporation Plan, nor a Monetization Plan approved by the Investor pursuant
to the Purchase Agreement, shall be considered to be a “Change of Control,”
“Sale Transaction”, “Asset Sale Transaction”, or “WHI Sale”.

“Closing Price” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on an Eligible Market, the closing bid price per share of the Common Stock for
such date (or the nearest preceding date if no trading on such date) on the
primary Eligible Market or exchange on which the Common Stock is then listed or
quoted (based on the Eligible Market with the highest trading volume); (b) if
prices for the Common Stock are then quoted on the OTC Bulletin Board, the
closing bid price per share of the Common Stock for such date (or the nearest
preceding date if no trading on such date) so quoted; (c) if prices for the
Common Stock are then reported in the “Pink Sheets” published by the National
Quotation Bureau Incorporated (or a similar organization or agency succeeding to
its functions of reporting prices), the most recent bid price per share of the
Common Stock so reported; or (d) in all other cases, the fair market value of a
share of Common Stock as determined by an independent qualified appraiser
selected in good faith and paid for by the Investor.

“Conversion Date” means the date a Conversion Notice together with the
Conversion Schedule is delivered to the Company in accordance with Section 4(a).

“Conversion Notice” means a written notice in the form attached hereto as
Exhibit A.

“Conversion Price” means the lesser of the Initial Conversion Price or Adjusted
Conversion Price.

“dollars” or “$” shall mean lawful money of the United States.

“Default” means any event or condition which constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Eligible Market” means any of the New York Stock Exchange, the American Stock
Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market or the OTC Bulletin Board.

“Equity Conditions Are Satisfied” means, as of any date of determination, that
each of the following conditions is (or would be) satisfied on such date, if the
Company were to issue on such date all of the Underlying Shares then issuable
upon conversion in full of the outstanding principal amount of this Note and all
accrued and unpaid interest under this Note, assuming Investor elects to convert
all interest pursuant to Section 2(b): (i) the number of authorized but unissued
and otherwise unreserved shares of Common Stock is sufficient for such issuance,
(ii) the Common Stock is listed or quoted (and is not suspended from trading) on
an Eligible Market and such shares of Common Stock are approved for listing on
such Eligible Market upon

 

3



--------------------------------------------------------------------------------

issuance, (iii) such Common Stock is registered for resale under the
Registration Statement and the prospectus under such Registration Statement is
available for the sale of all Registrable Securities held by the Investor or all
of the Underlying Shares are eligible for resale pursuant to Rule 144 without
time or volume limitations, or (iv) no public announcement by the Company of a
pending or proposed Change of Control transaction has occurred that has not been
consummated.

“Event of Default” means any one of the following events (whatever the reason
and whether it shall be voluntary or involuntary or effected by operation of law
or pursuant to any judgment, decree or order of any court, or any order, rule or
regulation of any administrative or governmental body):

(i) any default in the payment (free of any claim of subordination), when the
same becomes due and payable (whether on the Payment Date, the Required Payment
Date or by acceleration or otherwise), of principal or interest in respect of
this Note within 5 Trading Days of demand by the Investor;

(ii) the Company or any Subsidiary (1) fails to pay when due any monetary
obligation (regardless of amount) to any third party under any currently
existing or hereafter arising debenture or any mortgage, credit agreement or
other facility, indenture agreement, factoring agreement or other instrument
under which there may be issued, or by which there may be secured or evidenced,
any Debt or under any long term leasing or factoring arrangement, if the
aggregate amount of the obligations and liabilities of the Company and the
Subsidiaries thereunder exceed $100,000 (each of the foregoing a “Material Debt
Agreement”), or (2) fails to observe or perform any other material obligation
under any Material Debt Agreement, and such failure results in the obligations
thereunder becoming or being declared due and payable prior to the date on which
they would otherwise become due and payable;

(iii) either Borrower (a) shall fail to observe or perform any material
covenant, condition or agreement contained in any Loan Document (other than the
Registration Rights Agreement and those specified in clause (i) above or clause
(v), (vii), (viii), (ix), (x) or (xi) below), and (b) such failure shall to
continue unremedied for a period of twenty Trading Days after the date on which
written notice of such default is first given to the Borrowers by the Investor
(it being understood that no prior notice need be given in the case of a default
that cannot reasonably be cured within seven Trading Days);

(iv) either Borrower’s representations and warranties set forth in the Purchase
Agreement shall be incorrect in any material respect as of the Original Issue
Date;

(v) the occurrence of a Bankruptcy Event;

(vi) any Loan Document shall cease, for any reason, except as provided therein,
to be in full force and effect in all material respects;

(vii) either Borrower shall assert in writing that any Loan Document has ceased,
for any reason, to be in full force and effect or shall disavow any of its
obligations thereunder;

 

4



--------------------------------------------------------------------------------

(viii) the Common Stock shall not be listed or quoted, or is suspended from
trading, on an Eligible Market for a period of three Trading Days within a one
year period (which need not be consecutive Trading Days);

(ix) the Company fails to deliver a stock certificate evidencing Underlying
Shares to an Investor within five Trading Days after a Conversion Date or in the
case of exercises under the Warrant, within five Trading Days after the date the
Warrant is exercised, or the conversion or exercise rights of the Investor
pursuant to the terms hereof or the terms of the Warrant is otherwise suspended
for any reason (other than as a result of the limitations set forth in
Section 4(b) hereof or the limitations set forth in the Warrant, respectively,
and except as a result of the effects of Section 7.5(b) of the Purchase
Agreement);

(x) the Company fails to have available a sufficient number of authorized but
unissued and otherwise unreserved shares of Common Stock available to issue the
Underlying Shares upon any conversion of this Note or upon any exercise of the
Warrant; or

(xi) either Borrower effects or publicly announces its intention to effect a
Sale Transaction, an Asset Sale Transaction, or a WHI Sale.

“Final Maturity Date” means December 11, 2017.

“Initial Conversion Price” means $1.748948, subject to adjustment from time to
time pursuant to Section 9.

“Loan Documents” means the Note, the Warrant, the Purchase Agreement, the
Registration Rights Agreement and the Security Agreements.

“Maturity Date” means December 11, 2009.

“Original Issue Date” has the meaning set forth on the face of this Note.

“Payment Date” has the meaning set forth in Section 11 of this Note.

“Payment Notice” has the meaning set forth in Section 11 of this Note.

“Special Situations Funds” means the group consisting of Special Situations
Cayman Fund, L.P., Special Situations Fund III, L.P., Special Situations Fund
III QP, L.P., Special Situations Private Equity Fund, L.P. MGP Advisors Limited,
AWM Investment Company, Inc., the Special Situations Technology Fund, L.P., the
Special Situations Technology Fund II, L.P., the Special Situations Private
Equity Fund, L.P. and the Special Situations Life Sciences Fund, L.P.

2. Interest. (a) The Borrowers shall pay interest to the Investor on the
aggregate unconverted and then outstanding principal amount of this Note at the
rate of 8% per annum. Such interest shall accrue from the Original Issue Date of
this Note, but shall not become payable until the earlier of the Required
Payment Date or the date that this Note has been paid or converted in full, at
which time all interest then having accrued (including interest accrued on
principal previously converted) shall become payable. Interest payments
hereunder

 

5



--------------------------------------------------------------------------------

may be made in cash or, subject to the conditions of Section 2(b), in shares of
Common Stock. Interest shall be calculated on the basis of a 360-day year for
the actual number of days elapsed and shall accrue daily commencing on the
Original Issue Date.

(b) Subject to the conditions and limitations set forth below, in lieu of paying
interest in cash the Company shall, at the Investor’s option, convert accrued
interest on this Note by delivering on the applicable payment date, a number of
shares of Common Stock equal to the quotient obtained by dividing the amount of
such interest by the average Closing Price for the ten Trading Days immediately
preceding (but not including) the date Investor provides written notice of its
election to convert accrued interest. The Investor must deliver written notice
to the Company indicating the manner in which it intends to receive interest at
least five (5) Trading Days prior to the applicable payment date. Failure to
timely provide such written notice shall be deemed an irrevocable election by
the Investor to receive such interest in cash. All interest payable in respect
of this Note on the payment date must be paid in the same manner.

(c) Solely for purposes of the Interest Act (Canada), (i) as interest is to be
computed or expressed at a rate (the “Specified Rate”) on the basis of a year of
360 days hereunder, the annual rate of interest to which the Specified Rate is
equal is the Specified Rate multiplied by a fraction, the numerator of which is
the actual number of days in the relevant year and the denominator of which is
360; (ii) the principle of deemed reinvestment of interest shall not apply to
any interest calculation hereunder; and (iii) the rates of interest stipulated
herein are intended to be nominal rates and not effective rates or yields.

3. Registration of Transfers and Exchanges. Subject to compliance with
applicable federal, state, provincial and foreign securities laws, the Investor
may transfer all or any portion of this Note and the Borrowers shall register
the transfer of any portion of this Note upon surrender of this Note to the
Borrowers at the address for notice set forth herein. Upon any such registration
or transfer, a new Note, in substantially the form of this Note (any such new
debenture, a “New Note”), evidencing the portion of this Note so transferred
shall be issued to the transferee and a New Note evidencing the remaining
portion of this Note not so transferred, if any, shall be issued to the
transferring Investor. The acceptance of the New Note by the transferee thereof
shall be deemed the acceptance by such transferee of all of the rights and
obligations of a holder of a Note. The Borrowers agree that their prior consent
is not required for the transfer of any portion of this Note; provided, however,
that the Borrowers shall be entitled to reasonable assurance that such transfer
complies with applicable federal, state and foreign securities laws. No service
charge or other fee will be imposed in connection with any such registration of
transfer or exchange.

4. Conversion.

(a) At the Option of the Investor. All or any portion of the principal amount of
this Note then outstanding together with any accrued and unpaid interest
hereunder shall be convertible into shares of Common Stock at the Conversion
Price (subject to limitations set forth in Section 4(b)), at the option of the
Investor, at any time and from time to time from and after the Original Issue
Date. The Investor may effect conversions under this Section 4(a), by delivering
to the Company a Conversion Notice together with a schedule in the form of
Schedule

 

6



--------------------------------------------------------------------------------

1 attached hereto (the “Conversion Schedule”). If the Investor is converting
less than all of the principal amount and accrued and unpaid interest
represented by this Note, or if a conversion hereunder may not be effected in
full due to the application of Section 4(b), the Company shall honor such
conversion to the extent permissible hereunder and shall promptly deliver to the
Investor a Conversion Schedule indicating the principal amount and accrued and
unpaid interest which has not been converted.

(b) Certain Conversion Restrictions. Notwithstanding anything to the contrary
contained herein, to the extent applicable, until such time as the issuance of
shares of Common Stock under this Note and the Warrant have been approved by the
Company’s stockholders in accordance with Nasdaq Marketplace Rule 4350(i) and
any applicable Nasdaq Marketplace Rule, the number of shares of Common Stock
that may be acquired by the Investor upon conversion of this Note (or otherwise
in respect hereof) and upon exercise of the Warrant, together, shall be limited
to no greater than 19.9% of the total number of shares of Common Stock
outstanding on the Original Issue Date (the “Initial Cap”). For the avoidance of
doubt, in implementing the foregoing restriction, the Investor shall be free to
exercise the Warrant for the full amount of the Initial Cap to the extent that
the Investor has not converted the Note into shares of Common Stock and any cash
payments made to the Investor under this Note shall not be counted in any way
towards the Initial Cap. Notwithstanding the foregoing, to the extent that the
limitation set forth in this Section 4(b) prevents the issuance of shares on
conversion, the Investor is nonetheless entitled to payment of any and all
principal and interest provided for hereunder in accordance with the terms of
this Note.

5. Mechanics of Conversion.

(a) The number of Underlying Shares issuable upon any conversion hereunder shall
equal the outstanding principal amount of this Note to be converted, divided by
the Conversion Price on the Conversion Date, plus (if indicated in the
applicable Conversion Notice) the amount of any accrued but unpaid interest on
this Note through the Conversion Date, divided by the Conversion Price on the
Conversion Date.

(b) The Company shall, by the third Trading Day following each Conversion Date,
issue or cause to be issued and cause to be delivered to or upon the written
order of the Investor and in such name or names as the Investor may designate a
certificate for the Underlying Shares issuable upon such conversion. The
Investor, or any Person so designated by the Investor to receive Underlying
Shares, shall be deemed to have become holder of record of such Underlying
Shares as of such Conversion Date.

(c) The Investor shall not be required to deliver the original Note to the
Company in order to effect a conversion hereunder except in connection with a
conversion that brings the outstanding principal amount plus all accrued and
unpaid interest balance to zero. Execution and delivery of the Conversion Notice
shall have the same effect as cancellation of this Note and issuance of a New
Note representing the remaining outstanding principal amount.

(d) The Company’s obligations to issue and deliver Underlying Shares upon
conversion of this Note in accordance with the terms hereof are absolute and
unconditional, irrespective of any action or inaction by the Investor to enforce
the same, any waiver or consent

 

7



--------------------------------------------------------------------------------

with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Investor or any other Person of any obligation to the Borrowers or any violation
or alleged violation of law by the Investor or any other Person, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Borrowers to the Investor in connection with the issuance of
such Underlying Shares.

(e) If by the third Trading Day after a Conversion Date the Company fails to
deliver to the Investor such Underlying Shares in such amounts and in the manner
required pursuant to Section 4, then the Investor will have the right to rescind
the Conversion Notice pertaining thereto by giving written notice to the Company
prior to the Investor’s receipt of such Underlying Shares.

6. Consequences of Events of Default.

(a) At any time or times following the occurrence and during the continuance of
an Event of Default, the Investor may elect, by written notice to the Borrowers
(an “Event Notice”), to require the Borrowers to purchase all or any portion of
the outstanding principal amount of this Note, as indicated in such Event
Notice, for a purchase price in dollars in cash equal to 100% of such
outstanding principal amount plus all accrued but unpaid interest thereon and
other amounts then owing to the Investor under the Loan Documents, through the
date of purchase. The aggregate amount payable pursuant to the preceding
sentence is referred to as the “Event Price.” The Borrowers shall jointly and
severally pay the Event Price to the Investor (free of any claim of
subordination) no later than the 5th Trading Day following the date of delivery
of the Event Notice, and upon receipt thereof the Investor shall deliver the
original Note so repurchased to the Borrowers.

(b) Upon the occurrence of any Bankruptcy Event with respect to the Company or
WHI, all outstanding principal and accrued but unpaid interest on this Note and
other amounts then owing under the Loan Documents shall immediately become due
and payable in full in dollars in cash (free of any claim of subordination),
without any action by the Investor.

(c) In connection with any Event of Default, the Investor need not provide and
the Borrowers hereby waive any presentment, demand, protest or other notice of
any kind (other than the Event Notice), and the Investor may immediately enforce
any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law. Any such declaration may be rescinded and
annulled by the Investor at any time prior to payment hereunder. No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereto.

7. Charges, Taxes and Expenses.

(a) Issuance of certificates for Underlying Shares upon conversion of (or
otherwise in respect of) this Note shall be made without charge to the Investor
for any issue or transfer tax, withholding tax, transfer agent fee or other
incidental tax or expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Borrowers;

 

8



--------------------------------------------------------------------------------

provided, however, that the Borrowers shall not be required to pay any tax which
may be payable in respect of any transfer involved in the registration of any
certificates for Underlying Shares or Notes in a name other than that of the
Investor.

(b) Except as provided in Section 7(c), any and all payments by either Borrower
to or for the account of the Investor under any Transaction Document shall be
made free and clear of and without deduction for any and all present or future
taxes, duties, levies, imposts, deductions, assessments, fees, withholdings or
similar charges, and all liabilities (including additions to tax, penalties and
interest) with respect thereto, excluding taxes imposed on or measured by the
Investor’s net income, and franchise (and similar) taxes imposed on it in lieu
of net income taxes, by the jurisdiction (or any political subdivision thereof)
under the laws of which the Investor is organized, and all liabilities
(including additions to tax, penalties and interest) with respect thereto (all
such non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter collectively
referred to as “Taxes”).

(c) If either Borrower shall be required by any laws to deduct any Taxes from or
in respect of any sum payable under any Transaction Document to the Investor,
(i) the sum payable shall be increased as necessary so that, after making all
required deductions, the Investor receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Borrower shall make
such deductions, (iii) such Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
laws, and (iv) within thirty (30) days after the date of such payment (or, if
receipts or evidence are not available within thirty (30) days, as soon as
possible thereafter), such Borrower shall furnish to the Investor the original
or a facsimile copy of a receipt evidencing payment thereof to the extent such a
receipt is issued therefor, or other written proof of payment thereof that is
reasonably satisfactory to the Investor. If either Borrower fails to pay any
Taxes when due to the appropriate taxing authority or fail to remit to the
Investor the required receipts or other required documentary evidence, the
Borrowers shall jointly and severally indemnify the Investor for any incremental
taxes, interest or penalties that may become payable by the Investor arising out
of such failure.

8. Reservation of Underlying Shares. The Company covenants that it will at all
times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Underlying Shares as required hereunder, the number of
Underlying Shares which are then issuable and deliverable upon the conversion of
(and otherwise in respect of) this entire Note (taking into account the
adjustments of Section 9 and interest thereon), free from preemptive rights or
any other contingent purchase rights of persons other than the Investor. The
Company covenants that all Underlying Shares so issuable and deliverable shall,
upon issuance in accordance with the terms hereof, be duly and validly
authorized, issued and fully paid and non-assessable.

9. Certain Adjustments. The Conversion Price is subject to adjustment from time
to time as set forth in this Section 9.

(a) Stock Dividends and Splits. If the Company, at any time while this Note is
outstanding: (i) pays a stock dividend on its Common Stock or otherwise makes a

 

9



--------------------------------------------------------------------------------

distribution on any class of capital stock that is payable in shares of Common
Stock, (ii) subdivides outstanding shares of Common Stock into a larger number
of shares, or (iii) combines outstanding shares of Common Stock into a smaller
number of shares, then in each such case the Initial Conversion Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to clause (i) of this
paragraph shall become effective immediately after the record date for the
determination of shareholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii) or (iii) of this paragraph shall
become effective immediately after the effective date of such subdivision or
combination.

(b) Pro Rata Distributions. If the Company, at any time while this Note is
outstanding, distributes to all holders of Common Stock (i) evidences of its
indebtedness, (ii) any security (other than a distribution of Common Stock
covered by the preceding paragraph), (iii) rights or warrants to subscribe for
or purchase any security, or (iv) any other asset (in each case, “Distributed
Property”), then, at the request of the Investor delivered before the 90th day
after the later of the record date fixed for determination of shareholders
entitled to receive such distribution and the date the Company gives the
Investor notice of such record date, the Company will deliver to the Investor,
within five Trading Days after such request (or, if later, on the effective date
of such distribution), the Distributed Property that the Investor would have
been entitled to receive in respect of the Underlying Shares for which this Note
could have been converted immediately prior to such record date. If such
Distributed Property is not delivered to the Investor pursuant to the preceding
sentence, then upon any conversion of this Note that occurs after such record
date, the Investor shall be entitled to receive, in addition to the Underlying
Shares otherwise issuable upon such conversion, the Distributed Property that
the Investor would have been entitled to receive in respect of such number of
Underlying Shares had the Investor been the record holder of such Underlying
Shares immediately prior to such record date. Notwithstanding the foregoing,
this Section 9(b) shall not apply to any distribution of rights or securities in
respect of adoption by the Company of a shareholder rights plan, which events
shall be covered by Section 9(a).

(c) Fundamental Transactions. If, at any time while this Note is outstanding,
(i) the Company effects any amalgamation, merger or consolidation of the Company
with or into another Person in which the Company is not the surviving entity or
the Company’s shareholders own less than fifty percent (50%) of the outstanding
voting share of the resulting person in which the Company is not the surviving
entity , (ii) the Company effects any sale of all or substantially all of its
assets in one or a series of related transactions, (iii) any take-over bid,
tender offer or exchange offer (whether by the Company or another Person) is
completed pursuant to which holders of Common Stock tender or exchange their
shares for other securities, cash or property, or (iv) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (other than as a result of a subdivision or
combination of shares of Common Stock covered by Section 9(a) above) (in any
such case, a “Fundamental Transaction”), then upon any subsequent conversion of
this Note, the Investor shall have the right to (x) receive, for each Underlying
Share that would have been issuable upon such conversion absent such Fundamental
Transaction, the same kind and amount of securities, cash or property as it
would have been entitled to receive upon the occurrence of such

 

10



--------------------------------------------------------------------------------

Fundamental Transaction if it had been, immediately prior to such Fundamental
Transaction, the holder of one share of Common Stock (the “Alternate
Consideration”) or (y) require the surviving entity to issue to the Investor an
instrument identical to this Note (with appropriate adjustments to the
conversion price and equity terms so that the Investor has the same economic
rights). Notwithstanding anything to the contrary in any of the Transaction
Documents, neither the Reincorporation Plan, nor a Monetization Plan approved by
the Investor pursuant to the Purchase Agreement, shall be a “Fundamental
Transaction”. For purposes of any such conversion, the Company shall apportion
the Conversion Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Investor shall be given the same choice as to the Alternate Consideration it
receives upon any conversion of this Note following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
(or, if different, the ultimate parent of such successor or entity or the entity
issuing the Alternate Consideration) shall issue to the Investor a new note
consistent with the foregoing provisions and evidencing the Investor’s right to
convert such note into Alternate Consideration. The terms of any agreement
pursuant to which a Fundamental Transaction is effected shall include terms
requiring any such successor or surviving entity to comply with the provisions
of this paragraph (c) and insuring that this Note (or any such replacement
security) will be similarly adjusted upon any subsequent transaction analogous
to a Fundamental Transaction.

(d) Subsequent Equity Sales. If the Company or any Subsidiary thereof, as
applicable, at any time while this Note is outstanding, shall issue shares of
Common Stock or Common Stock Equivalents entitling any Person to acquire shares
of Common Stock (an “Adjustment Event”), at a price per share less than the
Initial Conversion Price as in effect immediately prior to the Adjustment Event
(if the holder of the Common Stock or Common Stock Equivalent so issued may,
whether by operation of purchase price adjustments, reset provisions, floating
conversion, exercise or exchange prices or otherwise, become entitled to receive
shares of Common Stock at a price less than the Initial Conversion Price, but
such price is not fixed at the time of issuance, such issuance shall be deemed
to occur (i) in the case of purchase price adjustments and reset provisions, at
the time, if any, that such adjustment or reset occurs, or (ii) in the case of
conversion, exercise or exchange prices, the date of such conversion, exercise
or exchange) (the “Adjustment Shares”), then, the “Adjusted Conversion Price”
shall be determined as follows:

 

A    =    I*   

CS

                   CS + (0.2485*AS)(P/5,000,000)      

 

Where:          A    =    Adjusted Conversion Price. AS    =    Number of
Adjustment Shares issued at any time after the Original Issue Date up to and
including the Adjustment Shares issued in the Adjustment Event. I    =   
Initial Conversion Price, as in effect immediately prior to the Adjustment
Event. P    =    The principal amount of this Note outstanding immediately prior
to the Adjustment Event. CS    =    Shares issuable upon conversion of the
principal amount of this Note outstanding immediately prior to the Adjustment
Event based on the Initial Conversion Price in effect immediately prior to the
Adjustment Event.

 

11



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary set forth herein, the Adjusted
Conversion Price shall never be increased as a result of the issuance of
Adjustment Shares. Such adjustment shall be made whenever such Common Stock or
Common Stock Equivalents are issued; provided, however, that no adjustment shall
be made pursuant to this Section 9(d) as a result of (i) the exercise of the
Warrant or the conversion, in whole or in part, of this Note, (ii) the grant of
equity incentive awards issued to employees, officers, directors or consultants,
representing no more than an aggregate of 1,000,000 shares of Common Stock and
issued at no less than $0.80 and no more than the Initial Conversion Price,
pursuant to any benefits plan approved by the Board of Directors of the Company
(for the avoidance of doubt, no such equity grants issued above the Initial
Conversion Price shall result in any adjustment pursuant to the terms hereof)
and (iii) the exercise of any such equity incentive awards outstanding under the
Company’s benefit plans on the date hereof. The Company shall notify the
Investor in writing, no later than the Trading Day following the issuance of any
Common Stock or Common Stock Equivalent subject to this Section 9, indicating
therein the applicable issuance price, or applicable reset price, exchange
price, conversion price and other pricing terms. At any time that the Initial
Conversion Price is adjusted under this Note, whether pursuant to Section 9(a)
or otherwise, the Adjusted Conversion Price shall be recalculated using the
Initial Conversion Price as so adjusted that is then in effect. This
Section 9(d) is used solely to calculate the Adjusted Conversion Price as of any
given time and does not modify the Initial Conversion Price.

(e) Reclassifications; Share Exchanges. In case of any reclassification of the
Common Stock, or any compulsory share exchange pursuant to which the Common
Stock is converted into other securities, cash or property (other than
compulsory share exchanges which constitute Change of Control transactions), the
Investor shall have the right thereafter to convert such shares only into the
shares of stock and other securities, cash and property receivable upon or
deemed to be held by holders of Common Stock following such reclassification or
share exchange, and the Investor shall be entitled upon such event to receive
such amount of securities, cash or property as a holder of the number of shares
of Common Stock of the Company into which this Note could have been converted
immediately prior to such reclassification or share exchange would have been
entitled. This provision shall similarly apply to successive reclassifications
or share exchanges.

(f) Calculations. All calculations under this Section 9 shall be made to the
nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.

(g) Notice of Adjustments. Upon the occurrence of each adjustment pursuant to
this Section 9, the Company at its expense will promptly compute such adjustment
in accordance with the terms hereof and prepare a certificate describing in
reasonable detail such adjustment and the transactions giving rise thereto,
including all facts upon which such adjustment is based, and promptly deliver a
copy of each such certificate to the Investor.

 

12



--------------------------------------------------------------------------------

(h) Notice of Corporate Events. If the Company (i) declares a dividend or any
other distribution of cash, securities or other property in respect of its
Common Stock, including without limitation any granting of rights or warrants to
subscribe for or purchase any capital stock of the Company or any Subsidiary,
(ii) authorizes and publicly approves, or enters into any agreement
contemplating or solicits shareholder approval for any Change of Control or
(iii) publicly authorizes the voluntary dissolution, liquidation or winding up
of the affairs of the Company, then the Company shall deliver to the Investor a
notice describing the material terms and conditions of such transaction, at
least 20 calendar days prior to the applicable record or effective date on which
a Person would need to hold Common Stock in order to participate in or vote with
respect to such transaction, and the Company will take all steps reasonably
necessary in order to insure that the Investor is given the practical
opportunity to convert this Note prior to such time so as to participate in or
vote with respect to such transaction.

10. Fractional Shares. The Company shall not be required to issue or cause to be
issued fractional Underlying Shares on conversion of this Note. If any fraction
of an Underlying Share would, except for the provisions of this Section, be
issuable upon conversion of this Note or payment of interest hereon, the number
of Underlying Shares to be issued will be rounded down to the nearest whole
share and Investor shall receive a cash payment in-lieu of such fractional share
based on the average Closing Price for the ten Trading Days immediately
preceding any applicable Conversion Notice.

11. Payment at Option of Borrowers. Subject to the provisions of this Section
and upon at least thirty (30) days’ notice prior to any planned Payment Date,
the Borrowers may deliver a written notice (such notice, a “Payment Notice”) to
the Investor stating their irrevocable undertaking to prepay, at any time on or
after the Maturity Date, all or part of the outstanding principal amount of this
Note, together with accrued and unpaid interest on such outstanding principal
amount and other amounts then owing (other than interest and principal) under
the Transaction Documents, provided however, that the Equity Conditions Are
Satisfied as to all Underlying Shares, and provided further, that if an Event of
Default exists at such time, the Borrowers shall pay the Investor an additional
amount equal to 5% of the outstanding principal amount being paid. If the
conditions for delivery of a Payment Notice set forth above are satisfied during
the period from the date of the Payment Notice through and including the Payment
Date, then the Borrowers shall deliver to the Investor the full applicable
payment amount in cash on the 31st day following the date of the Payment Notice
(such date, the “Payment Date”), subject to (i) reduction for principal and
interest of this Note that shall have been converted between the date of the
Payment Notice and the Payment Date and (ii) the right of the Investor to
nullify such Payment Notice if any of such conditions shall not have been met
from the date of the Payment Notice through the Payment Date or if the Borrowers
shall during such period fail to honor any Conversion Notice as contemplated in
the immediately following sentence. The Company covenants and agrees that it
will honor all Conversion Notices tendered from the time of delivery of the
Payment Notice through 6:00 p.m. (Boston time) on the Trading Day prior to the
Payment Date. In addition, if any portion of the amount to be paid pursuant to
the Payment Notice remains unpaid after the Payment Date, the Investor may elect
by written

 

13



--------------------------------------------------------------------------------

notice to the Borrowers to invalidate ab initio the Payment Notice with respect
to the unpaid amount, notwithstanding anything herein contained to the contrary.
If the Investor makes such an election, Investor shall return such payment to
Borrowers, this Note shall be reinstated with respect to such unpaid amount and
the Borrowers shall no longer have any payment rights under this Section.
Notwithstanding anything to the contrary herein, Company and WHI may elect to
prepay the Note as set forth in Section 7.5(b) of the Purchase Agreement. This
Section 11 shall not apply to Company’s and WHI’s obligations to pay on the
Required Payment Date (for the avoidance of doubt, other than on the Payment
Date).

12. Notices. Any and all notices or other communications or deliveries hereunder
(including without limitation any Conversion Notice) to or upon Abiomed, WHC or
WHI hereunder shall be effected in the manner provided for in Section 7.3 of the
Purchase Agreement.

13. Miscellaneous.

(a) This Note shall be binding on and inure to the benefit of the parties hereto
and their successors and assigns.

(b) Subject to Section 13(a), above, nothing in this Note shall be construed to
give to any person or corporation other than the Borrowers and the Investor any
legal or equitable right, remedy or cause under this Note. This Note shall inure
to the sole and exclusive benefit of the Borrowers and the Investor.

(c) All questions concerning the construction, validity, enforcement and
interpretation of this Note shall be governed by and construed and enforced in
accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. THE PARTIES HERETO WAIVE ANY RIGHT
TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS NOTE AND EACH
REPRESENT THAT ITS COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

(d) The headings herein are for convenience only, do not constitute a part of
this Note and shall not be deemed to limit or affect any of the provisions
hereof.

(e) In case any one or more of the provisions of this Note shall be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Note shall not in any way be affected or impaired
thereby and the parties will attempt in good faith to agree upon a valid and
enforceable provision which shall be a commercially reasonable substitute
therefor, and upon so agreeing, shall incorporate such substitute provision in
this Note.

(f) No provision of this Note may be waived or amended except (i) in accordance
with the requirements set forth in the Purchase Agreement, and (ii) in a written
instrument signed, in the case of an amendment, by the Company, WHI and the
Investor or, in the case of a waiver, by the party against whom enforcement of
any such waiver is sought. No waiver of any default with respect to any
provision, condition or requirement of this Note shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a

 

14



--------------------------------------------------------------------------------

waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

(g) To the extent it may lawfully do so, the Borrowers hereby agree not to
insist upon or plead or in any manner whatsoever claim, and will resist any and
all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
claim, action or Proceeding that may be brought by the Investor in order to
enforce any right or remedy under this Note. Notwithstanding any provision to
the contrary contained in this Note, it is expressly agreed and provided that
the total liability of the Borrowers under this Note for payments in the nature
of interest shall not exceed the Maximum Rate, and, without limiting the
foregoing, in no event shall any rate of interest or default interest, or both
of them, when aggregated with any other sums in the nature of interest that the
Borrowers may be obligated to pay under this Note exceed such Maximum Rate. It
is agreed that if the maximum contract rate of interest allowed by law and
applicable to this Note is increased or decreased by statute or any official
governmental action subsequent to the date hereof, the new maximum contract rate
of interest allowed by law will be the Maximum Rate of interest applicable to
this Note from the effective date forward, unless such application is precluded
by applicable law. Except as provided in Section 13(h) below, if under any
circumstances whatsoever, interest in excess of the Maximum Rate is paid by the
Borrowers to the Investor with respect to indebtedness evidenced by this Note,
such excess shall be applied by the Investor to the unpaid principal balance of
any such indebtedness or be refunded to the Borrowers, the manner of handling
such excess to be at the Investor’s election.

(h) Without limiting Section 13(g), in no event shall the aggregate “interest”
(as defined in Section 347 (the “Criminal Code Section”) of the Criminal Code
(Canada)), payable to the Investor by the Company under this Note or any other
Transaction Document exceed the effective annual rate of interest lawfully
permitted under the Criminal Code Section on the “credit advanced” (as defined
in such section) under this Note or any other Transaction Document. Further, if
any payment, collection or demand pursuant to this Note or any other Transaction
Document in respect of such “interest” is determined to be contrary to the
provisions of the Criminal Code Section, such payment, collection, or demand
shall be deemed to have been made by mutual mistake of the Investor and the
Company and such “interest” shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by the Criminal Code Section so as to result
in a receipt by the Investor of interest at a rate not in contravention of the
Criminal Code Section, such adjustment to be effected, to the extent necessary,
as follows:

 

  (1) first, by reducing the amounts or rates of interest required to be paid to
the Investor; and

 

  (2) then, by reducing any fees, charges, expenses and other amounts required
to be paid to the Investor that would constitute “interest”.

Notwithstanding the above, and after giving effect to all such adjustments, if
the Investor shall have received an amount in excess of the maximum permitted by
the Criminal Code Section, then the Company shall be entitled, by notice in
writing to the Investor, to obtain reimbursement from the Investor in an amount
equal to such excess.

(i) The obligations under this Note are secured pursuant to the Security
Agreements.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and WHI have caused this Note to be duly
executed by their duly authorized officers as of the date first above indicated.

 

WORLD HEART CORPORATION By:  

/s/ Jal S. Jassawalla

Name:   Title:   WORLD HEART INC. By:  

/s/ Jal S. Jassawalla

Name:   Title:  

 

16



--------------------------------------------------------------------------------

EXHIBIT A

CONVERSION NOTICE

(To be Executed by the Registered Investor

in order to convert Note)

The undersigned hereby elects to convert the principal amount of the Note
indicated below and the accrued but unpaid interest indicated below, into shares
of Common Stock of World Heart Corporation, as of the date written below. If
shares are to be issued in the name of a Person other than the undersigned, the
undersigned will pay all transfer taxes payable with respect thereto and is
delivering herewith such certificates and opinions as reasonably requested by
the Company in accordance therewith. No fee will be charged to the Investor for
any conversion, except for such transfer taxes, if any. All terms used in this
notice shall have the meanings set forth in this Note.

 

Conversion calculations:   

 

   Date to Effect Conversion   

 

   Principal amount of Note owned prior to conversion   

 

   Principal amount of Note to be Converted   

 

   Accrued but Unpaid Interest to be Converted   

 

   Principal amount of Note remaining after Conversion   

 

   Accrued but Unpaid Interest Remaining after Conversion   

 

   DTC Account   

 

   Number of shares of Common Stock to be Issued   

 

   Applicable Conversion Price   

 

   Name of Investor

By:    

Name:

Title:

 

17



--------------------------------------------------------------------------------

Schedule 1

World Heart Corporation

World Heart Inc.

8% Secured Convertible Promissory Note

CONVERSION SCHEDULE

This Conversion Schedule reflects conversions made under the above referenced
Note.

Dated:

 

Date of Conversion

 

Amount of Conversion

 

Aggregate Principal Amount
Remaining Subsequent to Conversion

 

Applicable Conversion Price

                                                                     

 

18